Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1
	On 9/28/21, Applicant filed this application, i.e., 17/48,7738, including original claims 1 – 22.  On 4/12/22, Applicant filed a preliminary amendment amending claim 1 and cancelling claims 2 – 22.  A copy of amended claim 1 appears below.  

    PNG
    media_image1.png
    813
    745
    media_image1.png
    Greyscale

Claim Objections
	Objection is made to claim 1 for minor informalities:  In claim 1, section “d”, it appears that “DOD is merely a typographical error where “BOD” was intended.   Correction is required.
	Objection is made to claim 1 for minor informalities:  In claim 1, preamble, it is unclear whether “microbial in treating” was intended as “microbes in treating” or “microbial population in treating” or the like. Correction is required.

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting Claims Analysis
	Any recitation of one claim in the table below having no corresponding recitation of substantially the same scope in the other claim in the table is underlined.  Insofar as none of the recitations in either claim is a so-called, “negative limitation,” underlined recitations indicate a claim’s relative narrowness with respect to a given claim attribute compared to the other claim in the same table.  Boldfaced recitations indicate textual differences without substantial difference in scope.  Any claim lacking any underlined passages is necessarily broader in scope than the other claim in the same table.  



Patent 11155484 Claim 1
Pending Claim 1
A method of controlling the age of a microbial population in treating an influent wastewater stream, the method comprising: 

a. in a wastewater treatment system having an influent of wastewater containing pollutants, the wastewater treatment system comprising a first treatment device, a second treatment device and a third treatment device; wherein the wastewater flows from the first treatment device to the second treatment device to the third treatment device; 

b. adding a plurality of microbes to the wastewater treatment system at a controlled and predetermined dosing rate; the microbes selected to remove the pollutants from the wastewater; wherein the plurality of microbes added is at a concentration of from about 103 cfu/ml to about 1013 cfu/ml; 
the microbes never being frozen or freeze dried, and having a D50 age of less than 14 days old; 

c. wherein the dosing rate maintains the D50 age of the microbes in the wastewater in the wastewater treatment system at less than 20 days old; and, 

d. whereby the pollutants in the wastewater are reduced providing an effluent having pollutants as measured by BOD and TSS reduced by at least about 90%.
A method of controlling the age of microbial in treating an influent wastewater stream, the method comprising:

a. in a wastewater treatment system having an influent of wastewater containing pollutants, the wastewater treatment system comprising a first treatment device, a second treatment device and a third treatment device; wherein the wastewater flows from the first treatment device to the second treatment device to the third treatment device; 

b. adding a plurality of microbes to the wastewater treatment system at a controlled and predetermined dosing rate; the microbes selected to remove the pollutants from the wastewater; 
the plurality of microbes containing from about 103 cfu/ml to 1016 cfu/ml; 

the microbes never being frozen or
freeze dried, and having a D50 age of less than 14 days;

c. wherein the dosing rate maintains the D50 age of the microbes in the wastewater in the wastewater treatment
system at less than 20 days old; and,

d. whereby the pollutants in the wastewater are reduced providing an effluent having pollutants as measured by DOD [sic, “BOD”] and TSS reduced by at least about 90%.




Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.11155484. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 encompasses patented claims 1 - 15.  See the claims analysis table results above.

Claim 1 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No.11155484. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 encompasses patented claim 17.  See the claims analysis table results below.

(continued on next page …)


Patent 11155484 Claim 17
Pending Claim 1
A method of controlling the age of microbial in treating an influent wastewater stream, the method comprising: 

a. in a wastewater treatment system having an influent of wastewater containing pollutants, the wastewater treatment system comprising a first treatment device, a second treatment device and a third treatment device; wherein the wastewater flows from the first treatment device to the second treatment device to the third treatment device; 

b. adding a plurality of microbes to the wastewater treatment system at a controlled and predetermined dosing rate; the microbes selected to remove the pollutants from the wastewater; wherein 

the plurality of microbes added is at a concentration of from about 103 cfu/ml to 1013 cfu/ml; 
the microbes never being frozen or freeze dried, and having a D50 age of less than 2 days; 

c. wherein the dosing rate maintains the D50 age of the microbes in the wastewater in the wastewater treatment system at less than 4 days old; and, 

d. whereby the pollutants in the wastewater are reduced providing an effluent having pollutants as measured by BOD and TSS reduced by at least about 90%.
A method of controlling the age of microbial in treating an influent wastewater stream, the method comprising:

a. in a wastewater treatment system having an influent of wastewater containing pollutants, the wastewater treatment system comprising a first treatment device, a second treatment device and a third treatment device; wherein the wastewater flows from the first treatment device to the second treatment device to the third treatment device; 

b. adding a plurality of microbes to the wastewater treatment system at a controlled and predetermined dosing rate; the microbes selected to remove the pollutants from the wastewater; 

the plurality of microbes containing from about 103 cfu/ml to 1016 cfu/ml; 

the microbes never being frozen or
freeze dried, and having a D50 age of less than 14 days;

c. wherein the dosing rate maintains the D50 age of the microbes in the wastewater in the wastewater treatment
system at less than 20 days old; and,

d. whereby the pollutants in the wastewater are reduced providing an effluent having pollutants as measured by DOD [sic, “BOD”] and TSS reduced by at least about 90%.




(continued on next page …)

Patent 11155484 Claim 18
Pending Claim 1
A method of controlling the age of microbial in treating an influent wastewater stream, the method comprising: 

a. in a wastewater treatment system having an influent of wastewater containing pollutants, the wastewater treatment system comprising a first treatment device, a second treatment device and a third treatment device; wherein the wastewater flows from the first treatment device to the second treatment device to the third treatment device; 

b. adding a plurality of microbes to the wastewater treatment system at a controlled and predetermined dosing rate; the microbes selected to remove the pollutants from the wastewater; the plurality of microbes containing from about 103 cfu/ml to about 1040 cfu/ml; the microbes never being frozen or freeze dried, and having an average age of less than 10 days; 

c. wherein the dosing rate maintains the average age of the microbes in the wastewater in the wastewater treatment system at less than 20 days old; and, 

d. whereby the pollutants in the wastewater are reduced providing an effluent having pollutants as measured by BOD and TSS reduced by at least about 90%.
A method of controlling the age of microbial in treating an influent wastewater stream, the method comprising:

a. in a wastewater treatment system having an influent of wastewater containing pollutants, the wastewater treatment system comprising a first treatment device, a second treatment device and a third treatment device; wherein the wastewater flows from the first treatment device to the second treatment device to the third treatment device; 

b. adding a plurality of microbes to the wastewater treatment system at a controlled and predetermined dosing rate; the microbes selected to remove the pollutants from the wastewater; the plurality of microbes containing from about 103 cfu/ml to 1016 cfu/ml; the microbes never being frozen or
freeze dried, and having a D50 age of less than 14 days;

c. wherein the dosing rate maintains the D50 age of the microbes in the wastewater in the wastewater treatment
system at less than 20 days old; and,

d. whereby the pollutants in the wastewater are reduced providing an effluent having pollutants as measured by DOD [sic, “BOD”] and TSS reduced by at least about 90%.



	Claim 1 is not rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No.11,155,484., because pending claim 1 does not encompass patent claim 18:  Pending claim 1’s recital of a microbe concentration range about 103 cfu/ml to 1016 cfu/ml is narrower than the claim 18-recited range of about 103 cfu/ml to 1040 cfu/ml. 

Objection to Specification
	Objection is made to the specification for failure to indicate the patent number of the parent application.


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152